DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the appeal brief filed on 10 January 2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/Anthony D Stashick/           Supervisory Patent Examiner, Art Unit 3735                                                                                                                                                                                             
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.




    PNG
    media_image1.png
    489
    849
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    819
    983
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    943
    807
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103

(s) 1-3, 6, 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donschietz (U.S. 9,498,406 B2), in view of Massey (U.S. 3,680,726 A) and in view of https://www.mentalfloss.com/article/649033/classic-blind-taste-test-commercials (Mentalfloss).
With regard to claim 1, Donschietz discloses a sleeve comprising: a receiving opening (Donschietz Annotated Figure 7B), a sheath (Donschietz Annotated Figure 2) c a soft-packaging product comprising: a body (Donschietz Annotated Figure 2), a dispensing opening (Donschietz Annotated Figure 2), and a product (Donschietz Annotated Figure 7A, col. 5, lines 53-57). 
Donschietz does not disclose a decorative feature located on the sheath or wherein the receiving opening is located at a first end of the sheath, and wherein the receiving opening is capable of allowing the soft-packaging product to be inserted into and removed from the sheath or a unique decorative sleeve may indicate to a particular person or user what the product might be without indicating to a quest the contents of the decorative sleeve.
Massey teaches a sleeve (Massey, SS, Fig. 4) with a decorative feature is located on the sheath (Massey, Abstract, Line 1), with a receiving opening located at a first end of the sheath (Massey, EE, Fig. 4), and wherein the receiving opening is capable of allowing the soft-packaging product to be inserted into and removed from the sheath.
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the sleeve of Massey to modify the invention of 
Mentalfloss teaches various blind taste test commercial from the seventies and the eighties.
It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of the blind taste tests as taught by Mentalfloss to modify the invention of Donschietz to hide the contents of the sheath from a guest of a user.
With regard to claim 2, Donschietz-Massey-Mentalfloss as applied to claim 1 above discloses the claimed invention.
Further, Massey discloses a sleeve further comprising a secondary opening to fit around the dispensing opening (Massey, at DT, Fig. 1), wherein the first end is located at a long side of the sheath (Massey, EE, Fig. 1).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the secondary opening as taught by Massey to modify the invention of Donschietz-Massey-Mentalfloss in order to provide an opening for discharging the soft-packaging product when required by the user.
With regard to claim 3, Donschietz-Massey-Mentalfloss as applied to claim 1 above discloses the claimed invention.
Further, Massey teaches wherein at least a portion of the decorative feature comprises color (Massey; Abstract, last 4 lines).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of decorative feature comprising color as taught by 
With regard to claim 6, Donschietz-Massey-Mentalfloss as applied to claim 1 above discloses the claimed invention.
Further, Massey teaches wherein the decorative feature is integrated into a material of the sheath (Massey; Abstract, Line 1).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the integrated decorative feature as taught by Massey in order to modify the invention of Donschietz-Massey-Mentalfloss to allow pre-production of sleeves depending on user requirements.
With regard to claim 11, Donschietz-Massey-Mentalfloss as applied to claim 1 above discloses the claimed invention.
Further, Massey teaches wherein the sheath comprises a stretchable material, and wherein the receiving opening stretches to receive the body (Massey; C2:L1-5).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the stretchable material as taught by Massey in order to modify the invention of Donschietz-Massey-Mentalfloss in order to provide the sheath with the resiliency as such as to cause the sleeve tightly to embrace the cylindrical sides of container (Massey; C2:L5-7).
.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donschietz, in view of Massey and Mentalfloss as applied to claim 2 above in further view of McKinney et al. (U.S. 2007/0068944 A1).
With regard to claim 4, Donschietz-Massey-Mentalfloss as applied to claim 2 above discloses the claimed invention.
Donschietz-Massey-Mentalfloss does not disclose wherein the decorative sleeve further comprises a fitting mechanism located proximate to the first side, wherein the fitting mechanism secures the decorative sleeve around the soft-packaging product, wherein the fitting mechanism comprises one or more of snaps, magnets, hooks, buttons, or zippers.
McKinney teaches a decorative sleeve (McKinney, it is actually a wrap, 232, Fig. 9) comprising a fitting mechanism located proximate to the first side (McKinney, 234), wherein the fitting mechanism secures the decorative sleeve around the soft-packaging product, wherein the fitting mechanism comprises one or more of snaps, magnets, hooks, buttons, or zippers (McKinney; ¶ 60).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the fitting mechanism as taught by McKinney to modify the invention of Donschietz-Massey-Mentalfloss in order to prevent the soft packaging from falling out of the sleeve.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donschietz, in view of Massey and Mentalfloss as applied to claim 1 above in further view of Field et al. (U.S. 2013/0126571 A1).
With regard to claim 5, Donschietz-Massey-Mentalfloss as applied to claim 1 above discloses the claimed invention.
Donschietz-Massey-Mentalfloss does not disclose wherein the sheath comprises one or more drainage holes that limit accumulation of one or more product buildup, bacteria, mold, mildew, or water.
Field teaches a sheath (Field, 100, Fig. 1) comprising one or more drainage holes (Field, 132, Fig. 5) that limit accumulation of one or more product buildup, bacteria, mold, mildew, or water (Field; ¶ 21).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the drainage hole as taught by Field to modify the invention of Donschietz-Massey-Mentalfloss in order to permit water from a wet object placed in the interior to exit the bag, the end cap has a drainage aperture disposed through it (Field; ¶ 03).

Claims 7 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donschietz, in view of Massey and Mentalfloss as applied to claim 1 above in further view of McCoy et al. (U.S. 9,198,504 B2).
With regard to claim 7, Donschietz-Massey-Mentalfloss as applied to claim 1 above discloses the claimed invention.

McCoy teaches wherein the sheath that comprises an anti-microbial material (McCoy; C4:L26-27).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the anti-microbial material as taught by McCoy to modify the invention of Donschietz-Massey-Mentalfloss in order to help eliminate germs that to make it into a user’s mouth.
With regard to claim 18, Donschietz-Massey-Mentalfloss as applied to claim 1 above discloses the claimed invention.
Donschietz-Massey-Mentalfloss does not disclose the decorative sleeve further comprising a squeeze toggle configured to fit over the body, wherein the squeeze toggle is configured to allow a user to efficiently dispense the product.
McCoy teaches a sleeve with a squeeze toggle (McCoy, 4, Fig. 1) capable of fitting over a body, wherein the squeeze toggle is capable of allowing a user to efficiently dispense the product.
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the squeeze toggle as taught by McCoy to modify the invention of Donschietz-Massey-Mentalfloss in order to provide an integrated oral hygiene device, intended for consumer use (McCoy; C1:L55-56).
With regard to claim 19, Donschietz-Massey-Mentalfloss-McCoy as applied to claim 18 above discloses the claimed invention.

It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the integrated squeeze toggle as taught by McCoy to modify the invention of Donschietz-Massey-Mentalfloss-McCoy in order to provide a new and improved system for integrating a toothbrush with a toothpaste dispenser and holder as well as a system of supplying toothpaste onto a toothbrush head in an efficient manner (McCoy; C1:L46-49).

Claims 8-10 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donschietz, in view of Massey and Mentalfloss as applied to claim 1 above in further view of Moriak et al. (U.S. 2015/0145208 A1).
With regard to claim 8, Donschietz-Massey-Mentalfloss as applied to claim 1 above discloses the claimed invention.
Donschietz-Massey-Mentalfloss does not disclose a sleeve further comprising a closed second end, wherein the first end is located at a first distal end of the sheath and the closed second end is located at a second distal end opposite to the first distal end, and wherein the first end remains open.
Moriak teaches a sleeve (Moriak, 63, Fig. 3) further comprising a closed second end (Moriak; ¶ 33), wherein the first end is located at a first distal end of the sheath and the closed second end is located at a second distal end opposite to the first distal end, and wherein the first end remains open (Moriak, Fig. 3).

With regard to claim 9, Donschietz-Massey-Mentalfloss-Moriak as applied to claim 8 above discloses the claimed invention.
Further, Massey teaches wherein the receiving opening is capable of extending over an edge of the soft-packaging product, and wherein the dispensing opening is exposed.
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the opening capable of extending over the edge of the soft-packaging product as taught by Massey to modify the invention of Donschietz-Massey-Mentalfloss-Moriak in order to allow the user to ensure that the receiving opening is closed at the end of using the product.
With regard to claim 10, Donschietz-Massey-Mentalfloss-Moriak as applied to claim 8 above discloses the claimed invention wherein the decorative sleeve further comprises a connector (Donschietz, 20, Fig. 2) and a cap (Donschietz, 60, Fig. 2) capable of fitting over the dispensing opening, wherein the cap is attached to the connector and the connector is attached to the other distal end (Donschietz, Fig. 2; using the definition of distal end from Marian-Webster: “situated away from the point of attachment or origin or a central point especially of the body”).
With regard to claim 12, Donschietz-Massey-Mentalfloss as applied to claim 1 above discloses the claimed invention.

Moriak teaches a sheath that comprises a textured surface (Moriak, the surface can have decorations thereon; ¶ 33).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the sheath with the textured surface as taught by Moriak to modify the invention of Donschietz-Massey-Mentalfloss in order to allow a user to hold on the sheath especially around wet areas, like a bathroom sink.
With regard to claim 13, Donschietz-Massey-Mentalfloss-Moriak as applied to claim 12 above discloses the claimed invention.
Further, Moriak teaches a sheath wherein the decorative feature creates the textured surface (Moriak, the decorations are the decorative feature; ¶ 33).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the decorations on the sleeve as taught by Moriak to modify the invention of Donschietz-Massey-Mentalfloss-Moriak wherein the apparatus may be readily fabricated from materials that permit relative economy and are commensurate with durability (Moriak; ¶ 22).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donschietz, in view of Massey and Mentalfloss as applied to claim 1 above in further view of Gonzalez, II (U.S. 2016/0213181 A1)
With regard to claim 14, Donschietz-Massey-Mentalfloss as applied to claim 1 above discloses the claimed invention.

Gonzalez teaches a sleeve that comprises a metallic material (Gonzalez; ¶ 08).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the metallic material for a sleeve as taught by Gonzalez to modify the invention of Donschietz-Massey-Mentalfloss to provide a sleeve device which can be constructed in many different ways and from many different materials, is simple in design, hollow in the center, open from either end, and can accommodate, by entirely covering and completely surrounding, in a circumferential manner, a beverage container, such as, but not limited to, any size of beverage can or bottle (Gonzalez; ¶ 03).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donschietz, in view of Massey and Mentalfloss and Gonzalez as applied to claim 14 above in further view of Hinch et al. (U.S. 10,262,559 B2).
With regard to claim 15, Donschietz-Massey-Mentalfloss-Gonzalez as applied to claim 14 above discloses the claimed invention.
Donschietz-Massey-Mentalfloss-Gonzalez does not disclose wherein the sheath comprises a plurality of foldable edges.
Hinch teaches a sleeve (Hinch, 110, Fig. 2) that has a plurality of foldable edges (Hinch, Fig. 2; C1:L32-33), further the bottom of the sleeve of Hinch can be closed (Hinch; C4:L12-13).
.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donschietz, in view of Massey and Mentalfloss as applied to claim 16 above in further view of Yamada et al. (U.S. 9,815,610 B2).
Donschietz-Massey-Mentalfloss does not disclose wherein the sheath comprises a silicone, wherein the silicone maintains a shape of the sheath.
Yamada teaches a sheath that comprises a silicone (Yamada, 27, Fig. 1), wherein the silicone maintains a shape of the sheath (Yamada; C8:L63-65).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the silicone sheath as taught by Yamada to modify the invention of Donschietz-Massey-Mentalfloss in order to provide a squeeze container that is capable of stably discharging a desired amount of content by controlling the squeezing amount when squeezing the press-deforming portions of the container body (Yamada; C3:L42-45).

Response to Arguments
Applicant's arguments filed 10 January 2022 have been fully considered but they are not persuasive. 


	In response to Applicant's argument that the Examiner uses the word “merely” in the argument response the Examiner will modify the argument to read:
	In response to Applicant's argument that the examiner's conclusion of the
combinations used for claims 2, 4, 5 and 8 obviousness is based upon improper
hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See in re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

In response to Applicant's argument of claim 2 that Donschietz in view of Massey is an improper combination is incorrect, Massey is used to teach the decorative sleeve feature of claim 2.

In response to Applicant's argument of claim 4 that Donschietz in view of Massey and in further view of McKinney is an improper combination is incorrect, McKinney is used to teach the snaps, magnets, hooks, buttons, or zippers feature of claim 4.

In response to Applicant's argument of claim 5 that Donschietz in view of Massey and in further view of Field is an improper combination is incorrect, Field is used to teach the drainage hole that limit accumulation of one or more product buildup, bacteria, mold, mildew, or water feature of claim 5.

In response to Applicant's argument of claim 8 that Donschietz in view of Massey and in further view of Moriak is an improper combination is incorrect, Moriak is used to teach the sleeve comprising a closed second end, wherein the first end is located at a first distal end of the sheath and the closed second end is located at a second distal end opposite to the first distal end, and wherein the first end remains open feature of claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M VAN BUSKIRK whose telephone number is (571)270-3979.  The examiner can normally be reached on 11 A.M. - 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M VAN BUSKIRK/           Examiner, Art Unit 3735            

/Anthony D Stashick/           Supervisory Patent Examiner, Art Unit 3735